                             UNITED STATES      DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,
        Plaintiff,

                  V.                              Cr.   No.      19-10010-MLW


BRIAN ORLANDELLA,
        Defendant.


                                             ORDER



WOLF,      D.J.                                                            March 9,     2020

        The court will give the parties an opportunity to argue at

the March 10, 2020 hearing defendant's Motion to Suppress Evidence

From [the] Warrantless Search of his vehicle                       (Docket No.   60).    The

parties       shall    be    prepared   to     address,    among     other   things,     the

implications for that motion of United States v. Vasquez, 724 F.3d

15,   19    (1st Cir.       2013).

        The    court    will    also    hear    argument      at   the   March   10,    2020

hearing concerning defendant's Motion to Suppress Evidence Seized

Pursuant to Search Warrant              (Docket No.       57).




                                                     UNITED^ STATES DISTRICT'            E
